Citation Nr: 1220821	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-04 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ventral defect of the abdominal wall.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty for training from May 2002 to September 2002, and on active duty from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the proceeding is associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issue of entitlement to service connection for hiatal hernia has been raised by the Veteran and is REFERRED to the originating agency for appropriate action.


REMAND

In an unappealed July 2008 rating decision, the RO denied service connection for ventral defect of the abdominal wall because the evidence failed to show any current disability associated with ventral defect in service or that there exists any underlying abnormal pathology.  The RO considered the Veteran's statements, a post deployment medical assessment dated in December 2003, and report of VA examination dated in June 2008.  In December 2008, within the one-year appeal period following the July2008 rating decision, the RO obtained the Veteran's service treatment records, which had been previously unavailable.
New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Additionally, the Federal Circuit has held that an RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

Here, the Board finds that the service treatment records received following the July 2008 adverse decision constitute new and material evidence.  This evidence includes a report of examination dated in December 2003, which was not previously considered by the RO and directly relates to the presence of a ventral defect in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the July 2008 rating decision has not become final.

In this case, the record reflects that a ventral defect of the abdominal wall was found in 2003 during active service.  Report of VA examination dated in July 2008 reflects that this condition has existed since 2003.  The Veteran denied that this condition affected his general body health or body weight, and reported no functional impairment.  The Veteran attributed symptoms of nausea, vomiting, and heartburn to this condition, but denied treatment or medications.  The examination report indicates that the Veteran's abdomen was normal and that there was no pathology to render a diagnosis.

In support of his claim for benefits, the Veteran submitted a private treatment note from Dr. M. Bell dated in November 2007, which reflects that he presented for follow-up after an EGD; a small hiatal hernia was noted.  The Veteran testified at the hearing before the undersigned VLJ that he had stomach symptoms and suggested that these were possibly due to ventral defect of the abdominal wall first noted in service.

Having carefully reviewed the evidence, the Board finds that additional development is necessary before the claim is decided.  VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1), (2).  VA's duty to assist further includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Here, the RO or the Appeals Management Center (AMC) should attempt to obtain the private medical records of Dr. M. Bell, and any other outstanding pertinent medical records.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination to ascertain whether the nature and etiology of the claimed ventral defect of the abdominal wall.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim to include the private medical records of Dr M. Bell.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any ventral defect of the abdominal wall present during the period of this claim.  If it is determined that a ventral defect of the abdominal wall or any residual thereof has been present during the period of this claim, the examiner should indicate whether the defect is due to a disease or injury.  The claims folder must be available to and reviewed by the examiner.  A complete rationale for all opinions is required.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO of the AMC should readjudicate the claim for service connection for ventral defect of the abdominal wall.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

